

iftimage1a01.gif [iftimage1a01.gif]


December 5, 2019
Miriam Martinez
MMartinez@emergentcapital.com




Dear Ms. Martinez:
Imperial Finance and Trading, LLC (the “Company”) is pleased to offer you a
retention payment as described in this letter agreement (the “Retention
Agreement”) in consideration of your continued support of the Company and its
restructuring into an Irish entity (the “Transaction”). By signing this
Retention Agreement, you agree to be bound by the terms and conditions set forth
herein.
1.Employment. You will remain employed by the Company under the terms of your
Employment Agreement dated March 13, 2018 (the “Employment Agreement”), subject
to all of the terms and conditions of the Employment Agreement, which shall
remain in full force and effect except as expressly modified herein.
2.Retention Payment. Provided you accept and agree to the terms of this
Retention Agreement, you will receive the following enhanced compensation in
consideration of your assistance in completing the Transaction:
(a)    Upon signing this Retention Agreement, you will receive the amount of
$700,000 (the “Retention Payment”), less applicable statutory deductions and
authorized withholdings, two-thirds of which shall be paid upon your execution
of this Retention Agreement, and the remaining one-third to be paid within three
business days of the closing of the Transaction. The amount of such payments
will be reported on an IRS Form W-2. For the avoidance of doubt, to receive the
remaining one-third of the Retention Payment, (i) the Transaction must be
consummated and (ii) the Jade Mountain / White Eagle transaction consummated in
August 2019 remains in full force and effect and White Eagle Asset Portfolio,
L.P. (“White Eagle”) and the Amended and Restated Limited Partnership Agreement
of White Eagle, as may be amended from time to time, remains operative and in
good standing. In addition, upon the termination of your employment with the
Company in connection with the Transaction, you will receive 18 months of (x)
COBRA health insurance coverage reimbursed by the Company and (y) other benefits
to which you would be entitled upon an involuntary termination without Cause
under the Employment Agreement (collectively, the “Benefits”).




--------------------------------------------------------------------------------




(b)    You will not be eligible to receive any portion of the Retention Payment
or Benefits if you are terminated for Cause (as that term is defined in Section
4(c) of your Employment Agreement) or resign without Good Reason (as that phrase
is defined in Section 4(f) of your Employment Agreement).
(c)    The Retention Payment and the Benefits are an enhanced benefit in
consideration of your assistance to the Company in the preparation for any
applicable Transaction and are therefore in lieu of any severance payable to you
under the Employment Agreement, including without limitation any severance in
the form of continued payments of salary through the conclusion of the Severance
Period (as that phrase is defined in the Employment Agreement) payable to you
under Section 4(e) of the Employment Agreement (“Severance”). By signing below,
you hereby expressly release, waive and remise any right to Severance you may
have under your Employment Agreement. For the avoidance of doubt, except as
expressly modified by this Section 2, each and every provision of the Employment
Agreement shall remain in full force and effect.
(d)    In the event that the Company files for bankruptcy prior to the payment
of any portion of the Retention Payment or Benefits to you, the Company will
file with the bankruptcy court a motion to approve a Key Employee Retention Plan
to preserve your right under this Retention Agreement to the full Retention
Payment and Benefits; provided, however, that in order to be eligible for any
payment under any Key Employee Retention Plan, you must comply with all of the
provisions of this Retention Agreement.
3.Assistance. To be eligible to receive the Retention Payment and Benefits, you
agree to devote sufficient effort and attention to your role and the Company’s
business as it prepares for the Transaction. Specifically, you agree that you
will (a) fully cooperate with the Company in winding up your work for the
Company; (b) fully cooperate with the Company in transitioning your work to any
person designated by the Company to assume your duties and work, if any; and (c)
promptly respond to reasonable requests for assistance by the Company to
facilitate the transition and any additional matters that may arise prior to and
following the Transaction.
4.Confidentiality. By signing below, you acknowledge that you have received and
will continue to receive confidential business information relating to the
Company, both in connection with the Transaction and otherwise, in the ordinary
course of business and as it prepares for the sale of its business, including
without limitation: financial data and information; data, information, plans and
materials relating to the actual, potential or proposed sale or transfer of the
Company’s assets, operations or other business; transactions and potential
transactions; information relating to actual or potential purchasers of the
business; negotiations; business processes, practices, methods, policies, plans,
documents, research, operations, services, strategies, techniques and systems;
agreements, contracts, and terms of agreements; material and sources of
material; information relating to business partners of the Company; and
information relating to the Company’s finances, assets, costs, revenue, losses
and other financial information (“Confidential Information”). You agree never to
use or disclose Confidential Information to any third party at any time, both
before and after the Transaction, and that unauthorized disclosure of
Confidential Information shall constitute a material breach of this Retention
Agreement; provided, however, that you will not be deemed to have breached this
Section 4 if (i) any Confidential Information becomes publicly known




--------------------------------------------------------------------------------




through no fault or action of your own or (ii) you are compelled to disclose
Confidential Information under subpoena or through other compulsory legal
process. You further agree that, if you are ever asked to disclose any
Confidential Information pursuant to legal process or otherwise, you will
immediately contact the Chief Executive Officer of the Company to seek the
Company’s express written consent to such disclosure prior to such disclosure.
This Section 4 does not supersede or relieve you of any confidentiality
obligation you may have under Employment Agreement.
5.General.
(a)    Modification. This Retention Agreement may not be modified except by a
mutually-executed agreement in writing between you and an authorized
representative of the Company.
(b)    Governing Law and Venue. This Retention Agreement is governed by the laws
of the state of New York, irrespective of the principles of conflicts of law.
You and the Company hereby agree that any action to enforce or interpret this
Retention Agreement may be brought in any court of competent jurisdiction, and
you hereby irrevocably consent to the jurisdiction of such court.
(c)    Complete Agreement. This Retention Agreement represents the complete
understanding between you and the Company concerning the subject matter herein,
and no other promises or agreements concerning the subject matter of this
Retention Agreement shall be binding unless reduced to writing and signed by you
and the Company; provided, however, that except as expressly modified herein,
all of the terms and conditions of the Employment Agreement shall remain in full
force and effect.
(d)    Successors and Assigns. This Retention Agreement is binding upon, and
shall inure to the benefit of, the Company and its successors and assigns. The
Company may assign this Retention Agreement and any of its rights and
obligations hereunder at any time without your consent.




--------------------------------------------------------------------------------




On behalf of the Company, I thank you for your continued service.
Sincerely,


/s/ Patrick J. Curry        


 
Patrick J. Curry, Chief Executive Officer


 
Imperial Finance and Trading, LLC


 



By signing below, I accept and agree to the terms of this Retention Agreement.


 /s/ Miriam Martinez         
        
 
December 10, 2019
MIRIAM MARTINEZ
 
DATE
 
 
 







